  Case 1:21-cv-00516-PLM-PJG ECF No. 1, PageID.1 Filed 06/18/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LASHAWNNA REASONOVER,

        Plaintiff,
-vs.-


PLUSFOUR, INC.,

     Defendant.
__________________________/


                       COMPLAINT AND JURY DEMAND

        NOW COMES THE PLAINTIFF, LASHAWNNA REASONOVER,

THROUGH COUNSEL, CREDIT REPAIR LAWYERS OF AMERICA, BY

CARL SCHWARTZ, and for her Complaint against the Defendants, pleads as

follows:

                                  JURISDICTION

   1. This is an action for damages, brought against a debt collector for violating

        the Fair Debt Collection Practices Act at 15 U.S.C. § 1692 et seq.

        ("FDCPA"), Michigan Collection Practices Act at M.C.L. § 445.251 et seq.

        ("MCPA") and the Michigan Occupational Code at M.C.L. § 339.901 et seq.

        ("MOC").
Case 1:21-cv-00516-PLM-PJG ECF No. 1, PageID.2 Filed 06/18/21 Page 2 of 8




                                   VENUE

 3. The transactions and occurrences which give rise to this action occurred in

 the City of Norton Shores, Muskegon County, Michigan.

 4. Venue is proper in the Western District of Michigan, Southern Division.

                                  PARTIES

 5. Plaintiff is a natural person residing in the City of Norton Shores, Muskegon

 County, Michigan.

 6. The Defendant to this lawsuit is PlusFour, Inc. which is a Nevada

    corporation that conducts business in the State of Michigan.

                        GENERAL ALLEGATIONS

 7. Defendant is attempting to collect a consumer type debt allegedly owed to a

    third party in the amount of $208.00 (the alleged “Debt”).

 8. Plaintiff disputes the alleged Debt.

 9. On February 6, 2021, Plaintiff obtained her Equifax credit disclosure and

    noticed Defendant reporting the alleged Debt as a collection item.

 10.On February 9, 2021, Plaintiff obtained her Trans Union credit report and

    noticed Defendant reporting the alleged debt as a collection item.

 11. On or about March 5, 2021, Plaintiff sent Defendant a letter disputing the

    collection item.
Case 1:21-cv-00516-PLM-PJG ECF No. 1, PageID.3 Filed 06/18/21 Page 3 of 8




 12.On March 24, 2021, a prospective lender, Capital One Bank USA, obtained

    Plaintiff’s Equifax and Trans Union credit files.

 13.On May 17, 2021, Plaintiff obtained her Trans Union credit disclosure,

    which showed Defendant last reported the collection item reflected by the

    Trans Union on May 3, 2021 and failed or refused to flag them as disputed,

    in violation of the FDCPA.

 14.On May 18, 2021, Plaintiff obtained her Equifax credit disclosure, which

    showed Defendant last reported the collection item reflected by the Equifax

    on April 5, 2021 and failed or refused to flag them as disputed, in violation

    of the FDCPA.

 15.In the credit reporting industry, data furnishers, such as the Defendant,

    communicate electronically with the credit bureaus.

 16.Defendant had more than ample time to instruct Equifax to flag its collection

    item as Disputed.

 17.Defendant’s inaction to have its collection item on Plaintiff’s credit report

    flagged as disputed was either negligent or willful.

 18.Plaintiff suffered pecuniary and emotional damages as a result of

    Defendant’s actions. Because Defendant failed or refused to flag its

    collection item as disputed, Plaintiff’s credit score has been improperly

    depressed, making it harder for her to obtain employment, housing and
Case 1:21-cv-00516-PLM-PJG ECF No. 1, PageID.4 Filed 06/18/21 Page 4 of 8




    credit for her day to day needs. Her credit report continues to be damaged

    due to the Defendant’s failure to properly report the associated collection

    item.


    COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION
                     PRACTICES ACT

 19. Plaintiff reincorporates the preceding allegations by reference.

 20. At all relevant times, Defendant, in the ordinary course of its business,

    regularly engaged in the practice of collecting debts on behalf of other

    individuals or entities.

 21. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

    issue in this case is a consumer debt.

 22. Defendant is a "debt collector" under the Fair Debt Collection Practices Act

    ("FDCPA"), 15 U.S.C. §1692a(6). Defendant's foregoing acts in attempting

    to collect this alleged debt violated the FDCPA at 15 U.S.C. §1692e by

    reporting credit information which is known to be false, including failure to

    communicate that a disputed debt is disputed.

 23. Plaintiff has suffered harm and damage at the hands of the Defendant as this

    harm was one specifically identified and intended to be protected against on

    behalf of a consumer, such as the Plaintiff, by Congress.
 Case 1:21-cv-00516-PLM-PJG ECF No. 1, PageID.5 Filed 06/18/21 Page 5 of 8




   24. Defendant’s failure to flag its collection item on Plaintiff’s consumer credit

      file is humiliating and embarrassing to the Plaintiff as it creates a false

      impression to users of her credit report that he has simply ignored this debt

      when, in fact, he disputes its validity.

   25.To date, and as a direct and proximate cause of the Defendant’s failure to

      honor its statutory obligations under the FDCPA, the Plaintiff has continued

      to suffer from a degraded credit report and credit score.

   26. Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.



   WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her

damages plus costs, interest and attorneys' fees as provided by the Fair Debt

Collection Practices Act.



 COUNT II - VIOLATION OF THE MICHIGAN OCCUPATIONAL CODE
   27. Plaintiff incorporates the preceding allegations by reference.

   28. Defendant is a "collection agency" as that term is defined in the Michigan

      Occupational Code ("MOC"), M.C.L. § 339.901(b).

   29. Plaintiff is a debtor as that term is defined in M.C.L. § 339.901(f).

   30. Defendant’s foregoing acts in attempting to collect this alleged debt violated

      the following provisions of the MOC:
 Case 1:21-cv-00516-PLM-PJG ECF No. 1, PageID.6 Filed 06/18/21 Page 6 of 8




         a. MCL §339.915(q) by failing to implement a procedure designed to

            prevent a violation by an employee.

   31. Plaintiff has suffered damages as a result of these violations of the Michigan

      Occupational Code.

   32. These violations of the Michigan Occupational Code were willful.



   WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her

damages plus costs, interest and attorneys' fees as provided by the Michigan

Occupational Code.



      COUNT III - VIOLATION OF THE MICHIGAN COLLECTION
                         PRACTICES ACT
   33. Plaintiff incorporates the preceding allegations by reference.

   34. Defendant is a "Regulated Person" as that term is defined in the Michigan

      Collection Practices Act ("MCPA"), at MCL § 445.251.

   35. Plaintiff is a "Consumer" as that term is defined at MCL § 445.251.

   36. Defendant’s foregoing acts in attempting to collect this debt violated the

      following provisions of the MCPA:

         a. MCL §445.252(q) by failing to implement a procedure designed to

            prevent a violation by an employee.

   37. Plaintiff has suffered damages as a result of these violations of the MCPA.
 Case 1:21-cv-00516-PLM-PJG ECF No. 1, PageID.7 Filed 06/18/21 Page 7 of 8




   38. These violations of the MCPA were willful.



      WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her

damages plus costs, interest and attorneys' fees as provided by the Michigan

Collection Practices Act.



                     DEMAND FOR JUDGMENT RELIEF
   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages; and

   c. Statutory costs and attorneys’ fees.



                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.
Case 1:21-cv-00516-PLM-PJG ECF No. 1, PageID.8 Filed 06/18/21 Page 8 of 8




                        Respectfully submitted.


June 18, 2021           /s/ Carl Schwartz
                        CARL SCHWARTZ (P70335)
                        GARY A. HANSZ (P44956)
                        CREDIT REPAIR LAWYERS OF AMERICA
                        Attorneys for Plaintiff
                        22142 West Nine Mile Road
                        Southfield, MI 48033
                        (248) 353-2882
                        Fax (248) 353-4840
                        Email – Carl@crlam.com
